DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-12 in the reply filed on 9/7/2021 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/13/2019 and 8/1/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2006/0144595 A1) to Milligan et al.  (hereinafter Milligan).
	Milligan is directed to polymers useful for drag reduction in continuous phase wellbore fluids.  Milligan discloses at paragraph [0065] that the polymer may be added to a continuous hydrocarbon phase, which is oleaginous and therefore the discontinuous phase would be any free water present that is always in the system in a minimum concentration that would read on a non-oleaginous discontinuous phase.  Milligan discloses at paragraph [0058] that the continuous phase includes emulsifiers.   Milligan discloses at paragraph [0058] that the emulsifiers includes low HLB surfactants such as polyisobutylene succinic anhydride copolymer with a diethanol amine salt, which reads on Applicants formula (III) and where the alkyl cyclic anhydride is polyisobutylene succinic anhydride.   Milligan discloses at paragraph [0065] that the continuous phase includes emulsifiers of polymers in a concertation of 0.1 -100 ppw .  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 6 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over the (US 2006/0144595 A1) to Milligan et al.  (hereinafter Milligan) in view of the teachings of (US 2007/0293401 A1) to Ballard (hereinafter Ballard).
Milligan is directed to polymers useful for drag reduction in continuous phase wellbore fluids.  Milligan discloses at paragraph [0065] that the polymer may be added to a continuous hydrocarbon phase, which is oleaginous and therefore the discontinuous phase would be any free water present that is always in the system in a but is silent regarding the addition of weighting agents.  
	Ballard is directed toward polymeric materials for use in continuous oil phase wellbore fluids.  Milligan and Ballard are both directed toward polymeric materials for use in continuous oil phase wellbore fluids and therefore are analogous art.  Ballard teaches at paragraph [0020] that a succinic anhydride is reacted to form a polyesteramide compound.    Ballard teaches at paragraph [0037] that additives may be added to improve the performance of the well bore fluids such as weighting agents that help to optimize the property fluids for transport and placement within the wellbore.  One skilled in the art would be MOTIVATED to modify the fluid of Milligan by adding performance enhancing additives.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Milligan in view of the teachings of Ballard to form a prime facie case of obviousness that reads on claims 6 and 12. 

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the Applicants species of polar reactant reacted with the anhydride for use in a wellbore fluid.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766